Citation Nr: 1217300	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  09-02 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for metastatic squamous cell carcinoma originating in the right hand.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Appellant appears to have been a member of the Navy Reserves, with an initial period of active duty for training (ACDUTRA) from February 1973 to March 1973.  As the Appellant has not established service connection for any disability at this time, and there is no evidence of any disease or injury during his ACDUTRA, he would not appear to be entitled to veteran status at this time.  38 C.F.R. §§ 3.1(d), 3.6.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefit sought.  The New York RO has retained jurisdiction over the Appellant based on his residence.

In December 2008, the Appellant requested a personal hearing at the RO before a Veterans Law Judge.  The Appellant was repeatedly scheduled for such, but was unable to appear at any of the proposed times.  Eventually, the Appellant was scheduled for a hearing before the undersigned via videoconference from the VA medical center (VAMC) in Albany, New York.  The Appellant appeared at the appointed time and place, but stated he did not wish to testify.  This defeats the purpose of a hearing.  38 C.F.R. § 20.700(b).  The Appellant's actions at the April 2012 appearance constitute a withdrawal of his hearing request.  

The undersigned did clarify the issue on appeal and permit the Appellant's representative to make a statement for the record.  This is reduced to writing and associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required to ensure compliance with VA's duty to assist the Appellant in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Appellant is claiming entitlement to compensation under 38 U.S.C.A. § 1151. Specifically, he contends that in treating his complaints of right index finger problems from May to July 2003, VA was negligent in not discovering and diagnosing squamous cell carcinoma in the finger.  The Appellant has undergone several amputations of portions of the digits of the left and right hands, and reports his cancer has metastasized to other areas.

VA treatment records show that in May 2003 the Appellant presented with complaints of right index finger pain for two months.  On examination, the finger was red, slightly swollen, and tender to touch.  There was no drainage.  The nail was thickened and dry.  Tinea unguium, or a fungus infection, was diagnosed.  The Appellant was told to wash and dry his hands well, stop picking at his fingernails, apply lotion, and use an oral antifungal medication.  In July 2003, the Appellant reported worsening of his condition.  He reported an occasional pussy discharge from the area.  

Around this time, the Appellant stopped treatment at VA.  He alleges he left on his own after being told to "grow up;" VA records and subsequent private treatment records indicate the Appellant lost eligibility for treatment and was disenrolled.  In August 2003, his new private doctor indicated agreement with the diagnosis of a fungal infection, and referred the Appellant for surgical removal of the infected fingernail.  Imaging indicated the infection had spread to the bone (osteomyelitis), and hence amputation was required.  The removed tissue was routinely analyzed, and squamous cell carcinoma was discovered.  In 2005, carcinoma was discovered in the index finger and thumb of the left hand as well, and partial amputations were performed.  Doctors indicated at that time that the cancer had arisen at the site of the osteomyelitis.

It appears from the medical evidence of record that the Appellant's actual claim is that VA provided inadequate care for his fungal infection, which developed into osteomyelitis and resulted in one amputation.  This lead to the discovery of cancer which was related to the infection, as per private treating doctor, Dr. Shapiro.

VA did obtain a November 2008 medical opinion regarding the standard of care applied to the Appellant.  However, the reviewer recognized that there appeared to be gaps in the VA treatment records reviewed.  The Appellant received relevant treatment from May 2003 to the end of July 2003.  The claims file reflects several packets of VA treatment records for this period; none of them contain the same record of appointments.  Days included in some are not present in others, or the notes refer to scheduled tests or follow-up appointments which may have been attended.  The Board must conclude that complete relevant treatment records are not associated with the claims file.  The VA treatment records must be associated with the claims file.  38 C.F.R. § 3.159.

Moreover, because the record is incomplete, the November 2008 VA medical opinion is inadequate.  The examiner did not consider an accurate factual history.  On remand, a new opinion must be obtained.

Finally, a formal determination regarding veteran's status for the Appellant should be made.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Obtain complete VA records from VAMC Albany and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of February 2003 to August 2003.  All records, including progress notes, radiology reports, laboratory results, consultation requests, appointment history, and administrative determinations, must be obtained and associated with the claims file.  In light of the evident deficiencies in the records already in the file, the request must include the entire period in question, as if no records had been previously associated with the file.

2.  Contact the appellant and request properly executed VA Form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for all private care providers who treated the appellant for his right hand infection and subsequent carcinoma.

Upon receipt of such, request complete records, to include copies of pathology and laboratory reports, from the identified providers.

The Appellant should be informed that in the alternative he may obtain and submit the records himself.  The importance of complete records, to include pathology reports, should be stressed.

3.  AFTER COMPLETION OF THE ABOVE, request a VA medical opinion from a VA doctor not associated with the VAMC Albany (to include any division of that VAMC, such as at Buffalo).  No physical examination is required; the claims file must be reviewed in its entirety, and such certified in writing.

Based on a review of the file, the examiner must opine as to whether it is at least as likely as not VA providers at VAMC Albany exercised the proper degree of medical care in treating the identified fungal infection of the right index finger.  In other words, did the infection advance due to negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?

If so, the examiner must opine as to whether it is at least as likely as not subsequently diagnosed squamous cell carcinoma originated in the right index finger or at some other primary site, and whether the fungal infection and related osteomyelitis caused or aggravated the development of the cancer.  

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Appellant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



